—Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, a Justice of the Supreme Court, Kings County, to decide a motion and cross motion submitted on September 5, 2001, in an action entitled Edwards v Haas, Greenstein, Samson, Cohen & Gerstein, pending under Kings County Index No. 20597/93.
Adjudged that the petition is denied and the proceeding is dismissed as academic, without costs or disbursements.
In the underlying case, the subject motion and cross motion were determined by decision and order of the Supreme Court, Kings County, dated February 25, 2002. Accordingly, the proceeding is dismissed as academic. Ritter, J.P., Goldstein, Friedmann and Luciano, JJ., concur.